OROVER SELLERS           At-ir'~e            validity of thl8
 --x                                      XVSOhAtiOn remedied
*TroWNm   CIICN-I.                        In 1947 by the p8888ge
                                          of H.B. 503, 50th Leg-
     Dr. oeo. w. cox                      islature.
     St8te Health Offloer                    See ~-1127 c 48
     Texas State Board OS Health
     Austin, Tex8ti '

     Bear &'. COXI                 opinion No. o-6651
                                   Rer Valldlty of Ii. C. R.
                                       NO. 34, 49th Legl818ture,
                                       Reaa;   Seselon, 88 8
                                              .
                                      of'#18 Department upon the
                                     Reeol+ilon No. p, passed
                             but In view or our conoiusion
    hereinafter et8ted that the Re8OlUtlOn Is Invalid a8 a statute
    for your obeervanoe, we need not answer yourquestions.
              House'Concurrent Resolution No. 34 Is 88 r0110ws:

     “By - Slmp8on,                              Ii. C. R. No. 3
           cat0
                       HOUSE CONCURRENT REsOLUl'ION
                    .
               Wnm3EAS, a dire need exleta ror more hoepit
     faollltlee in ntlL88,8nd 8 better distribution OS such
     racllltles to beat serve the publio; and
              %'HERBAS, There Is legislation pending in National
    Congress provldlng that 8 single State Agenoy be designated
    as tho agency to make any neoeaaary survey8 8nd to aooperate
    with the Federal Agenoler, oonoerned with the poetwar
    pla~lng and to furnlah such infoIW8tlOn to auoh Ebderal
    Agencies as may be desired; now therefore, be It
               "RESOLVED That the State Departma& of Public
     Health of Tex88 be designated 8s the Agenay to make necessary
     surveys; and bq It further
               "RBSOLVBD by the House oi Representativea Of the
     State 0r Texas, the Senate oonourrlng, ThPt a Hospital Survey
                                                            -   -




&‘.   &80.   bi.   COX   -   p8e   2   Opinion No. O-6651

Commission be oreated 8Xldeald Colomls8lonIs hereby areated,
said Commlsslon to be composed of fifteen (15) members,
one (1) member to be dealgnrted 8s Chairman, and said member-
ship to reoelve no oomDena8tlon from the State for services
rendered, said Commlsalon to be appointed by the Governor
0r the state 0r Texas.
          "At Its firat meeting, or at a time after the
first maetlng set by the Commlaalon, auoh.other officers 8s
may be desired ah811 be eleoted.
          "Said Coamlaslon will formulate Its own rules and
set the tima and plaoe for aeetlngs. Two (2) members of
said Commlsslon shall be appointed from EPat Tex88; two (2)
members of'aald Conmlaslon ah811 be appointed from West
Texas; two (2) members of Said Commls8lon ah811 be
appointed from North Tex88; and two (2) members of said
Commlsslon ah811 be appointed from South Tex88. The seven
(7) remaining members Of Said CoDSSlaSlOnShall be appointed
at large. Frovlded, further, that alx (6) members of Said
Commiaalon ah811 be actively engaged In hospital work at
the tims Of SPid 8ppOlntSIent,and shall h8Ve been so engaged
for a period of not,leaa  than five (5) years preoedlng suoh
appointment. The remaining nine (9) lllambers ah811 be 8s
r0ii0w-3
       :
          "Two (2) mambera 0r said Comala8lon ah811 be rep-
resentatives or the press; two (2) members of said Commlsalon
Shall be appointed from the House 0r Representativea; two (2)
members of SOId Commlaslon ah811 be membera of the Senate;
one (1) member of said Coaaalaslonah811 be 8n architeot; one
 1 mamber of Said CoPnlsslon ah811 be an attorney; and one
 1 member of 88id Comialsalonah811 be President of the Texas
11
County Judges Assool8tlon.
           "S8ld Commlaslon la hereby 8uthorlaed and requeeted
to make a' comprehensive survey of existing hospital iaolll-
ties 8nd the need, If any, iOr 8ddltiOn81 hoa~lt818, ollnloa,
8~~3health oenters; to m8ke reoommend8tlona ror Improvement
of oondltlons found ln8dequote, 8nd to serve 813the sole
State agenoy for exeoutlng the ho8plt.81program In conjuno-
tlon with any and 811 Feder81 agenoles; 8nd be It further
          DISSOLVED !ltuxt
                         th&Hospltal Survey Commission ah811
be authoritiedto aooept and distribute gr8nta ln aid f%?om
the Public Health Servloe 8nd Pbderal 8genolea In 8coOrdance
with the lnfornstlon g8thered from their SurveyS 81x3regu18-
tloM."
 .   .



Dr. Geo. W. Cox,    - page 3         Opinion No. O-665’

            Section 30 of Article III of the .Jons?itut:on
provides:    "No law ah811 be passed, eaoa-aiby ~21~. * * *;I.
          Section 29 declares that: "The enaxmng   cla*ds~
of all laws shall be: 'Be it enacted by Z.!Ei&glala.tizzre
of the State of Tex8s.'"
          Seotlon 35 of the same Artlole c~nthlna the
r0ii0wing: "No bill l * l ah811 contain more th8n one sub-
ject, whloh ah811 be expressed in Its title."
          Mooshelmv. Rollins, 79 S.W. (2) 672, involves the
question under oonalder8tlon. It is there said:
          "This resolution oontalned the following
     paragraph: 'Resolved by the House of Repxsenta-
     tlves, the Sen8te oonourrlng, that said oorpore-
     tlOn8 use the necessary 08re 8nd diligence in
     keeping their right-or-w8ya free oi any grasses,
     weeds or other plants thet tend to apwad, to the
     end that the lnOre8Sed burdens incident to the
     enfoFoement of thla Conservation Aot h8i.Z not
     add uMeoees8ry  OOSt to the farmer In his afiortSv
     to proteot 8nd oonaerve the potential prodxztlvlty
     of his soil.'
          "This resolution o8nnot be regardecrah a I&w
     prohibiting the Highway C~lsslon   c"om planting
     or permitting Barmud grass to grow aLong c,he
     State hlghw8ya."

          In city of San Antonio v. wCi.:~ejGhZ,33 s. w. 7.35,
Is contained the following:
          we * +* A re8OlUtiOn  pro r is nGt a l8U.
     State v. Daleedenler, 7 Tex. 7 ge. A legisl&lve
     body may ln that form express 8n opinion, may
     govern Its own procedure yithin the lLml.tatlons
     Imposed upon It by Its constltutlm   or c&rter,
     and, in oaae it have mlniaterlal motions,    m8+
     direct their perform8nue; but it cannot adu>t
     that mode of procedure In making lawa wfierethe
     power which created It has commanded tkt it
     ah811 legislate In 8 different forw. Sea ulonesv,
     MaAlpiae, 6(rAla. 5ll; City of Cape Glrarderu v.
     Fuugeu, 30 MO. App. 551; Paterson v. Barnet, 46
     N. J. Lnw. 62.’
                                                            c    ,




Dr.   Gee.   W. Cox   - page 9       OpinionNo. O-6651

     .In Rowley v. City of Medford, 285 Pao.    1111, the
Supream Court of Oregon said:

            Vhe power 0r the Legfalature to eiieotive-
       ly leglalote by resolution Is confined   nlthln
       very n8rrow llmlte. It m8y provide for expenses
       lnoldent to Its aeaalona, iuch 8s employing
       olerks 8nd atenographera and procuring auppllea,
       8nd other Patters lnoldent to the carrying on of
       Its buelneaa, but It oannot go outside 8nd legla-
       late generally on matters lnvolvlng property or
       other rights. As to auoh matters, its reeolutlons
       zdenzhvTLy      erreot or an expression or opinion
                   . ‘A resolution la not 8 law, but mere-
       ly the form in whloh the leglal8tlve body expresses
       an oplnlon . 'n

              TheSureme    Court of Id8ho said ln Alderston v.
Brady, 107 P8b. fi
                 93:
             "It Is well enough to SFlggeatat this time     _
       that the 8OtlOn Of the CollPiSSlon8ppOlnted by
       the joint resolution of the LeglSl8ture has no
       place ln the oon8lderatlon and deolalon of the
       Land Board, and 08x3furnlSh no proteotlon or
       juStiiloatlon ror 8ny aotlon by the Board, and
       no evldenoe on th8t aubbjeotwould be 8dmleslble
       or oonsldered ln this o88e."

              The Supreme Court or Mont8nS In State v.
CunnW&8m,       103 P80. 497, said:
            "So the oourta 0r 811 the68 states h8vlng
       oonstltutlon8l provlslonS Slmllar to them have
       refusedto reoognlze mere XV801UtlOnS adopted
       by the Legislature, whether joint or oonour-
       rent, or whether approved by the exeoutlve or
       not, as haVi.ng the rorue 0r law."

          In Dieklnaon v. Johnaon, 176 5. W. 116, the
Supreme Court.or Ark8nSaS has Said:
            ?Thu8 8 olerr dlatlnetlon is m8de between
       bills 8nd oomeurrent reeolutlonS. !Cheone 08n-
       not take the:plaoe of the other. All laws must
-         h




Dr. Geo. Y. Cox       - page 5        Opinion No. C-6651

          "be passed by bill. Concurrent resolutions aan-
          not be used to enact laws."


          b Opinion No. O-95 rendered by this Departmer~t3x1
January 13, 1939, It was held:
               "Answering your rirst question upon the
          reasoning above, we am constrained to the
          opinion th8t 8 joint or oonourrent resolution
          cannot have the erfeot of 8 18~.~
          Our holding In thla reapeot Is not to be oonatrmsd
as mitigating against the power 0r the Leglalature, BP either
branch of it, by resolution to appoint oonrmitteea,eltker il:
Se68iOn or ad interim in the disoh8rge or lta oonatltutlon8l
leglelativeTunotlon.    'phi8Department has rendered its
opinion expressly recognizing auah powers in zta Opl-nicnNo.
o-6276, under date of November 16, 1944. We followed the
well-oonaldered opinion of Terre11 v. King, 14 S. W. (2) 7%
by Juetloe Greenwood.

          The resolution ue are considering, of course, dces
not fall within the reasoning or faata governir$ the %nolya
of leglsl8tlve resolutions In oonneotion with the perfomame
of legisl8tlve funotlons. but on the contrary clearly pzrparts
to create 8 state agenoy or agenoles ror lmporant govern-
mental functions, olothlng them with designated 8UtiWti$.
and providing for the appointment of members by the &vermr,
88 in the ordinary aaae Of boards, coxmniaslol?s,
                                                and &nmer
agencies of the State.

                                       Very truly yours,



                                 By
                                        OCIESPEER
APPROVED JUL 6 1945                     Oole Speer
                                        Asslst8nt
    c-s       c. AcmLEY
BfRST ASSISTANT                                       APPROVED
ATTORNEY, GENERAL                                     OPPJION.
                                                     CO?W!tTSE
OS-NR                                                ByBifB